Case: 2:17-cv-00471-GCS-EPD Doc #: 171 Filed: 10/23/18 Page: 1 of 39 PAGEID #: 3176




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

  ADRIENNE HOOD,
                                                           Case No. 2:17-cv-471
                         Plaintiff,
                                                           Judge George C. Smith
         v.
                                                           Magistrate Judge
                                                           Elizabeth A. Preston Deavers
  CITY OF COLUMBUS, OHIO, et al.,
                                                           MOTION FOR SUMMARY
                                                           JUDGMENT BY DEFENDANTS
                         Defendants.
                                                           JASON BARE AND
                                                           ZACHARY ROSEN

        Pursuant to Rule 56(a) of the Federal Rules of Civil Procedure, Defendants Jason Bare and

 Zachary Rosen move this Court for summary judgment on all claims asserted against them in this

 action by Plaintiff Adrienne Hood, Administrator of the Estate of Henry Green V. A memorandum

 in support of this motion is attached, and supporting exhibits have been filed separately.

                                              Respectfully submitted,

                                              /s/ Westley M. Phillips
                                              Westley M. Phillips (0077728) - LEAD
                                              Timothy J. Mangan (0025430)
                                              Andrew D.M. Miller (0074515)
                                              Assistant City Attorneys
                                              CITY OF COLUMBUS, DEPARTMENT OF LAW
                                              ZACH KLEIN, CITY ATTORNEY
                                              77 North Front Street, Columbus, Ohio 43215
                                              (614) 645-7385 / (614) 645-6949 (fax)
                                              wmphillips@columbus.gov
                                              tjmangan@columbus.gov
                                              admmiller@columbus.gov
                                              Attorneys for Defendants




                                                  i
Case: 2:17-cv-00471-GCS-EPD Doc #: 171 Filed: 10/23/18 Page: 2 of 39 PAGEID #: 3177




 I.     STATEMENT OF FACTS ............................................................................................... 1

        A.        INTRODUCTION..................................................................................................1

        B.        OFFICERS ZACHARY ROSEN AND JASON BARE ......................................2

        C.        HENRY GREEN AND CHRISTIAN RUTLEDGE ............................................4

        D.        THE INCIDENT AT EAST 26TH AVENUE AND ONTARIO STREET ..........5

        E.        GREEN’S ALTERCATION WITH JHERRI ALFRED ....................................8

        F.        THE INCIDENT AT DUXBERRY AVENUE AND ONTARIO
                  STREET ..................................................................................................................9

        G.        OTHER WITNESSES’ DESCRIPTIONS OF THE INCIDENT .....................13

                  1.         Christian Rutledge’s Deposition Testimony ......................................... 14

                  2.         Jherri Alfred ............................................................................................ 15

                  3.         Lavonna Williams ................................................................................... 15

                  4.         Shantel Anderson .................................................................................... 16

        H.        ACTION V. REACTION ....................................................................................16

        I.        FORENSIC EVIDENCE .....................................................................................18

                  1.         Green Was Armed .................................................................................. 18

                  2.         Green Fired at Least Six Times ............................................................. 19

                  3.         Matthew Noedel’s Analysis of the Incident .......................................... 19

        J.        MICHAEL LYMAN ............................................................................................20

 II.    STANDARD OF DECISION ......................................................................................... 26

 III.   LAW & ARGUMENT .................................................................................................... 27

        A.        PLAINTIFF’S FOURTH AMENDMENT CLAIMS FAIL ..............................................28

        B.        PLAINTIFF’S EQUAL PROTECTION CLAIMS FAIL .........................................33

        C.        PLAINTIFF’S STATE-LAW CLAIMS FAIL ...............................................................34

 IV.    CONCLUSION ............................................................................................................... 36




                                                                  ii
Case: 2:17-cv-00471-GCS-EPD Doc #: 171 Filed: 10/23/18 Page: 3 of 39 PAGEID #: 3178




                                MEMORANDUM IN SUPPORT

        Plaintiff Adrienne Hood, Administrator of the Estate of Henry Green V., has filed suit

 against Columbus Police Officers Jason Bare and Zachary Rosen (collectively, “the Officers”).

 See COMPL. (DOC.1). Plaintiff alleges that the Officers violated the Fourth and Fourteenth

 Amendment rights of Henry Green V (“Green”) on June 6, 2016. Plaintiff also asserts state-law

 claims against the Officers for wrongful death, assault, and battery.

 I.     STATEMENT OF FACTS

        A.      INTRODUCTION

        Officers Rosen and Bare were patrolling in an unmarked GMC Acadia SUV on East 26th

 Avenue, approaching Ontario Street, when they first encountered Green. Green stepped into the

 path of their vehicle, forcing Officer Rosen to either stop the vehicle or drive around Green. While

 Green’s objective may not have been clear initially, his intentions quickly became apparent as

 Officer Rosen drove around and past Green. Green lifted his shirt to display a pistol in his front

 waistband and then pulled the pistol from his waistband. Green pointed his gun at the GMC as

 Officer Rosen continued driving on East 26th Avenue.

        Officer Rosen turned onto the next street and stopped the GMC when he was out of Green’s

 sight. Officer Rosen aired over the radio what had just occurred, reporting that the suspect had just

 pulled a gun on them and they were “swinging around the block.” After turning onto the next

 street, Duxberry Avenue, and driving the distance of a few houses, the Officers were again

 confronted by Green who was standing in the street at the intersection of Duxberry and Ontario.

 Green’s hands were in his waistband, from where he had pulled his gun just moments earlier.

 Officer Rosen continued driving when Green suddenly removed any doubt as to his intentions. As



                                                  1
Case: 2:17-cv-00471-GCS-EPD Doc #: 171 Filed: 10/23/18 Page: 4 of 39 PAGEID #: 3179




 Officer Rosen was bringing the GMC to a stop, Green pulled the handgun from his waistband,

 raised and pointed the gun at Rosen, and started shooting.

         In reaction to the sudden and very real threat to his life, Rosen fired his handgun at Green.

 While the exchange rapidly unfolded, Officer Bare made his way out of the vehicle and moved

 toward the front of the GMC. In reaction to the threat to Officer Rosen’s life, and the threat to his

 own life if Green redirected his attention and line of fire, Bare fired his handgun at Green. Green

 was struck and fell to the ground while dropping his gun, but not before he had fired at least six

 shots at Officer Rosen.

         The death of Henry Green was the direct result of Green’s threat and criminal actions on

 East 26th Avenue, and Green’s threat and criminal actions at Ontario and Duxberry, including his

 attempt to kill Officer Rosen. While any death is tragic, Green set everything in motion, causing

 the officers to fear for their lives.

         B.      OFFICERS ZACHARY ROSEN AND JASON BARE

         On the afternoon of Monday June 6, 2016, Officers Zachary Rosen and Jason Bare were

 working as partners on a plain clothes assignment for the City of Columbus’ 2016 Community

 Safety Initiative. BARE AFF. ¶ 7 (R.153 #2673); ROSEN AFF. ¶ 7 (R.162 #2873). The intent of the

 Community Safety Initiative was to strengthen community relations and to combat violent crime.

 ROSEN AFF. ¶ 7 (R.162 #2873). The Officers were patrolling criminal “hotspots” within 5 Precinct,

 located in Columbus’ South Linden area, looking for gang, weapons and narcotics activities. BARE

 AFF. ¶ 8 (R.153 #2673); ROSEN AFF. ¶ 7 (R.162 #2873). The Officers were assigned a standard

 unmarked white 2015 GMC Acadia sports utility vehicle (“the GMC”). BARE AFF. ¶ 9 (R.153

 #2673); ROSEN AFF. ¶ 8 (R.162 #2873); ROSEN AFF. EX.2 (R.162-2 #2883). Officer Rosen was

 driving the GMC and Officer Bare was riding in the second row on the passenger side. BARE AFF.

 ¶ 9 (R.153 #2673); ROSEN AFF. ¶ 8 (R.162 #2873). Rosen and Bare’s unit call number was 6410.


                                                  2
Case: 2:17-cv-00471-GCS-EPD Doc #: 171 Filed: 10/23/18 Page: 5 of 39 PAGEID #: 3180




 BARE AFF. ¶ 9 (R.153 #2673); ROSEN AFF. ¶ 8 (R.162 #2873). Officer Rosen was wearing blue

 jeans, a blue shirt, and a black baseball cap, with his badge hanging from his neck on a lanyard.

 ROSEN AFF. ¶ 9 (R.162 #2874); ROSEN AFF. EX.3 (R.162-3 #2884). Officer Bare was wearing

 camouflage shorts, a gray t-shirt, and a ball cap, with his badge hanging from his neck on a lanyard.

 BARE AFF. ¶ 10 (R.153 #2673); BARE AFF. EX.1 (R.153-1 #2680). The Officers were carrying

 police-issued Smith & Wesson model M&P, 40 caliber semiautomatic pistols with one bullet in

 the chamber and a fifteen round magazine. BARE AFF. ¶ 11 (R.153 #2673); ROSEN AFF. ¶ 10 (R.162

 #2874).

        The Officers had knowledge of a number of violent crimes, shootings, and homicides that

 had recently occurred in the South Linden area within a half mile radius of the intersection of

 Duxberry Avenue and Ontario Street. BARE AFF. ¶ 12 (R.153 #2674); ROSEN AFF. ¶ 11 (R.162

 #2874); ROSEN AFF. EX.4 (R.162-4 #2885). On December 14, 2015, a 17-year-old male was shot

 and killed in front of 1136 Duxberry Avenue following a street fight. BARE AFF. ¶ 13 (R.153

 #2674); ROSEN AFF. ¶¶ 11-12 (R.162 #2874); ROSEN AFF. EX.4 (R.162-4 #2885). On May 16,

 2016, between approximately 6:00 p.m. and 6:10 p.m., an unknown black male suspect carjacked

 a victim at the intersection of Cleveland Avenue and East Maynard Avenue. BARE AFF. ¶ 14

 (R.153 #2674); ROSEN AFF. ¶¶ 11, 13 (R.162 #2874); ROSEN AFF. EX.4 (R.162-4 #2885). On May

 25, 2016, a female was shot by an unidentified assailant at 1186 East 21st Avenue. BARE AFF. ¶ 15

 (R.153 #2674); ROSEN AFF. ¶¶ 11, 14 (R.162 #2874); ROSEN AFF. EX.4 (R.162-4 #2885). On May

 27, 2016, two unknown black male suspects were involved in the shooting of two teenagers in the

 900 block of East 21st Avenue. BARE AFF. ¶ 16 (R.153 #2674); ROSEN AFF. ¶¶ 11, 15 (R.162

 #2874, 2875); ROSEN AFF. EX.4 (R.162-4 #2885). On May 27, 2016, suspected gang members had

 reportedly shot at one another near the intersection of East 22nd Avenue and Ontario Street. BARE




                                                  3
Case: 2:17-cv-00471-GCS-EPD Doc #: 171 Filed: 10/23/18 Page: 6 of 39 PAGEID #: 3181




 AFF. ¶ 17 (R.153 #2674); ROSEN AFF. ¶¶ 11, 16 (R.162 #2874, 2875); ROSEN AFF. EX.4 (R.162-4

 #2885). On Sunday June 5, 2016, the day before the incident at issue, a gang member had been

 shot in an unsolved drive-by shooting that occurred at 1215 East 26th Avenue. BARE AFF. ¶ 18

 (R.153 #2674); ROSEN AFF. ¶¶ 11, 17 (R.162 #2874, 2875); ROSEN AFF. EX.4 (R.162-4 #2885).

        C.      HENRY GREEN AND CHRISTIAN RUTLEDGE

        Henry Green and Christian Rutledge were close friends. RUTLEDGE DEP. 39-40 (R.148

 #1697-98). On June 6, 2016, between 3:00 and 4:00 p.m., Green told Rutledge over the telephone

 that he was at a house located at 2138 Ontario Street and that he had been either drinking or

 smoking marijuana. RUTLEDGE DEP. 55-58, 60-61 (R.148 #1713-16, 1718-19); RUTLEDGE DEP.

 EX.E (R.148-5 #2113); RUTLEDGE DEP. EX.F (R.148-6 #2114). Rutledge walked to 2138 Ontario

 Street to meet with Green. RUTLEDGE DEP. 59-60 (R.148 #1717-18). Upon arrival, Rutledge saw

 bottles of alcohol and observed that Green was drunk. Id. at 73-78, 80 (R.148 #1731-36, 1738).

 Rutledge’s observation proved to be correct. Post-incident toxicology analyses revealed that Green

 was intoxicated at the time of his death, with a blood alcohol concentration of one-tenth of one

 percent (i.e., 0.10 g%), and with marijuana in his system. BAKER AFF. ¶¶ 8-9 (R.152 #2657).

        Green and Rutledge left 2138 Ontario Street at approximately 4:30 or 4:40 p.m. and walked

 southbound to a house located at 1156 East 21st Avenue, arriving between 5:00 and 5:10 p.m.

 RUTLEDGE DEP. 82-83, 85, 87-89; 91, 95 (R.148 #1740-41, 1743, 1745-47, 1749, 1753);

 RUTLEDGE DEP. EX.H (R.148-8 #2116); MILLER DEP. 12-17 (R.147 #1586-91); MILLER DEP. EX.A

 (R.147-1 #1637); MILLER DEP. EX. B (R.147-2 #1638). The house at 1156 East 21st Avenue is

 owned by Robert Hankins. MILLER DEP. 12-13 (R.147 #1586-87). While at 1156 East 21st Avenue,

 Green engaged in an argument with a young woman whom he threateningly told, “I’ll smack the

 fuck out of you, I ain’t playing.” RUTLEDGE DEP. 96-97, 103-105, 142-143 (R.148 #1754-55, 1761-

 63, 1800-01). Hankins then told Green to leave his house. MILLER DEP. 22-24 (R.147 #1596-98).


                                                 4
Case: 2:17-cv-00471-GCS-EPD Doc #: 171 Filed: 10/23/18 Page: 7 of 39 PAGEID #: 3182




 Green responded, “I’m just going to leave before she says anything else to make me mad and I

 won’t be able to control myself.” RUTLEDGE DEP. 105-106 (R.148 #1763-64).

        Green and Rutledge left 1156 East 21st Avenue at approximately 5:45 p.m. and walked

 northbound on Ontario Street towards Duxberry Avenue. RUTLEDGE DEP. 95, 107-109 (R.148

 #1753, 1765-67); RUTLEDGE DEP. EX.M (R.148-13 #2121). One person at the house commented

 that someone may kill Green based on the way he was acting. MILLER DEP. 28-30 (R.147 #1602-

 04). Tavares Miller described Green as being “irate” when he left the house. Id. Miller thought

 that Green was drunk and he knew that Green carried a gun. Id. at 28, 35 (R.147 #1602, 1609).

 When Miller heard the gunshots from the incident at issue, he immediately thought that Green had

 gotten into a shootout. Id. at 33, 49 (R.147 #1607, 1623).

        According to Rutledge, Green was visibly angry and was stomping his feet as he walked.

 RUTLEDGE DEP. 109-110 (R.148 #1767-68). Rutledge was concerned about Green’s behavior.

 RUTLEDGE DEP. 111-112 (R.148 #1769-70). According to Rutledge, if Green would have touched

 him as they walked northbound from East 21st Avenue to East 26th Avenue, the situation would

 have probably escalated into a fight. Id. at 114-115 (R.148 #1772-73). In the approximate location

 of Ontario Street and East 24th Avenue, a woman stopped Rutledge and asked what was wrong

 with Green, to which Rutledge responded, “I don’t know. He’s mad.” Id. at 112-113 (R.148 #1770-

 71).

        D.      THE INCIDENT AT EAST 26TH AVENUE AND ONTARIO STREET

        Between approximately 6:05 p.m. and 6:10 p.m., Rosen and Bare drove westbound on East

 26th Avenue to monitor 1215 East 26th Avenue, the location of the gang-related drive-by shooting

 which had occurred the previous day. BARE AFF. ¶ 19 (R.153 #2674); ROSEN AFF. ¶ 18 (R.162

 #2875). Immediately after the Officers passed 1215 East 26th Avenue and approached the

 intersection of East 26th Avenue and Ontario Street, they saw Green and Rutledge walking


                                                 5
Case: 2:17-cv-00471-GCS-EPD Doc #: 171 Filed: 10/23/18 Page: 8 of 39 PAGEID #: 3183




 northbound on Ontario Street, in the middle of the road, just south of East 26th Avenue. BARE AFF.

 ¶ 19 (R.153 #2674); ROSEN AFF. ¶ 18 (R.162 #2875); ROSEN AFF. EX.5 (R.162-5 #2886). Green

 was wearing a red tank top and black shorts. BARE AFF. ¶ 20 (R.153 #2675); ROSEN AFF. ¶ 19

 (R.162 #2876). Rutledge was wearing a black shirt. BARE AFF. ¶ 20 (R.153 #2675); ROSEN AFF. ¶

 19 (R.162 #2876). Rutledge stopped just south of East 26th Avenue, yielding the right-of-way to

 the GMC. ROSEN AFF. ¶ 19 (R.162 #2876); RUTLEDGE DEP. 124 (R.148 #1782). Green, on the

 other hand, glared at the Officers and continued walking into the middle of East 26th Avenue as if

 to force Officer Rosen to stop or hit him with the vehicle. ROSEN AFF. ¶ 19 (R.162 #2876).

        According to Rutledge, Green walked in front of the GMC “to where they probably thought

 they would have hit him.” RUTLEDGE DEP. 124-125 (R.148 #1782-83). Rutledge heard the GMC

 screech its tires as it began stopping to avoid Green. Id. at 125 (R.148 #1783). Based on his

 observations, Rutledge thought that Green “was in the wrong for walking out in front of” the GMC.

 Id. at 128 (R.148 #1786). Rutledge thought that Green walked in front of the GMC because he was

 mad and drunk. Id. at 125 (R.148 #1783). Rutledge warned Green to “slow the fuck down,” to

 which Green responded, “I don’t give a fuck.” Id. at 129 (R.148 #1787). Green then yelled, “What

 the fuck? What the fuck? What the fuck?” at the GMC. Id. at 130-131 (R.148 #1788-89). Rutledge

 asked Green, “What the fuck is wrong with you?” but Green kept angrily saying “What the fuck?”

 to the GMC. Id. at 131 (R.148 #1789). Green lifted his shirt, displayed a black pistol in his front

 waistband, and started pulling his pistol out. BARE AFF. ¶ 20 (R.153 #2675); ROSEN AFF. ¶ 20

 (R.162 #2876). When Green pulled the gun from his waistband, Officer Rosen thought that Green

 might have been trying to get him to slow down so he could carjack the GMC. ROSEN AFF. ¶ 20

 (R.162 #2876). Officer Rosen drove past Green and saw Green in his driver side view mirror




                                                 6
Case: 2:17-cv-00471-GCS-EPD Doc #: 171 Filed: 10/23/18 Page: 9 of 39 PAGEID #: 3184




 aiming the pistol at the GMC. 1 Id. Officer Bare heard Officer Rosen yell, “He just pulled a gun on

 us! He just pulled a gun on us!” BARE AFF. ¶ 21 (R.153 #2675). Officer Rosen continued driving

 westbound on East 26th Avenue, turned north onto the next street, Gerbert Road, where he lost

 sight of Green and stopped the GMC. BARE AFF. ¶ 22 (R.153 #2675); ROSEN AFF. ¶ 21 (R.162

 #2876); ROSEN AFF. EX.6 (R.162-6 #2887).

          Considering the totality of the circumstances, the Officers believed that, based on Green’s

 actions, he posed a serious threat to anyone in the area who might encounter Green. BARE AFF. ¶

 23 (R.153 #2675); ROSEN AFF. ¶ 22 (R.162 #2876). From 6:10:20 p.m. to 6:10:43 p.m., Officer

 Rosen aired the following over the CPD radio: “6410. Duxberry, Ontario. Two male blacks

 walking northbound. Red tanktop, black shorts, short hair on one. Just pulled a 33 on us. We are

 swinging around the block.” BARE AFF. ¶ 24 (R.153 #2675); ROSEN AFF. ¶ 23 (R.162 #2876);

 SYNCHED VIDEO 2 at 18:10:20 (R.168 #3053). The code “33” is a CPD radio code reference for a

 gun. BARE AFF. ¶ 24 (R.153 #2675); ROSEN AFF. ¶ 23 (R.162 #2876); ROSEN AFF. EX.1 (R.162-1

 #2882). The Officers intended to address Green’s criminal threat as well as the danger he presented

 to other drivers or persons in the vicinity by getting eyes on Green to make sure that he was taken



 1
   On September 29, 2017, after being interviewed for felony charges regarding his use of stolen credit cards, Rutledge
 told Columbus Police Detective Rick Crum that “Green pulled his shirt up and showed the men the gun in his
 waistband.” CRUM AFF. ¶ 5 (R.156 #2695). Green then “pointed the gun at the men as they drove away and was
 making sounds, going ‘bang, bang, bang.’” Id. Rutledge has since denied making this unsworn and unrecorded
 statement to Crum. Thus, for purposes of this motion for summary judgment, Rutledge can neither confirm nor deny
 that Green pulled a gun on the GMC at East 26th Avenue and Ontario Street because, according to his deposition
 testimony, he was looking at his cell phone and text messaging his girlfriend during this portion of the altercation.
 RUTLEDGE DEP. 129, 133-135 (R.148 #1787, 1791-93).
 2
   The audio/visual files cited in this memorandum can be found on a flash drive that Defendants manually filed with
 the Court on October 23, 2018. See NOTICE OF MANUALLY FILED EXHIBITS (FLASH DRIVE) (R.168 #3049-54).

 The video file labeled “Synched Video” synchronizes Rosen and Bare’s CPD radio transmissions with the video taken
 by CPD Cruiser #23’s cruiser camera video system into one combined recording to provide a real-time depiction of
 what occurred during the incident. CONNELLY AFF. ¶ 6 (R.155 #2688). CPD Officers Brian Connelly and Paul Lively
 were originally responding to a separate incident in Cruiser #23 when Rosen and Bare’s radio transmission were made.
 CONNELLY AFF. (R.155 #2687-92).



                                                           7
Case: 2:17-cv-00471-GCS-EPD Doc #: 171 Filed: 10/23/18 Page: 10 of 39 PAGEID #: 3185




 into custody as soon as possible, ideally by the uniformed personnel who would be responding to

 Officer Rosen’s radio call. BARE AFF. ¶ 25 (R.153 #2675); ROSEN AFF. ¶ 24 (R.162 #2877). The

 Officers displayed their badges on the outside of their shirts on lanyards. BARE AFF. ¶ 25 (R.153

 #2675); BARE AFF. EX.1 (R.153-1 #2680); ROSEN AFF. ¶ 24 (R.162 #2877); ROSEN AFF. EX.3

 (R.162-3 #2884).

        E.      GREEN’S ALTERCATION WITH JHERRI ALFRED

        During the brief period of time that it took Officer Rosen to stop the GMC and air his radio

 call, Jherri Alfred narrowly avoided a deadly encounter with Green, which is precisely the threat

 the Officers feared that Green posed to members of the general public. It had taken Green and

 Rutledge approximately one minute to walk northbound on Ontario Street from East 26th Avenue

 to Duxberry Avenue. RUTLEDGE DEP. 145-146 (R.148 #1803-04); RUTLEDGE DEP. EX.P (R.148-

 16 #2124). On this short stretch of Ontario Street, Green walked past and stared at Alfred in an

 intimidating manner as Alfred was getting into his parked car with his fiancé and their two

 children. ALFRED DEP. 10-11, 37-39, 43, 56-68, 71, 206 (R.142 #429-30, 456-58, 462, 475-87,

 490, 625); ALFRED DEP. EX.H (R.142-8 #677); ALFRED DEP. EX.I (R.142-9 #678); ALFRED DEP.

 EX.J (R.142-10 #679). Alfred responded to Green’s menacing stare by reaching into his car,

 picking up his gun from the center console, and putting it into his gun holster in a manner meant

 to be visible to Green. ALFRED DEP. 69, 73-75, 78, 81-82 (R.142 #488, 492-94, 497, 500-01).

 Alfred states that he was attempting to send the message to Green that “I don’t know what you’ve

 got under your shirt, but it’s not going to kill me.” Id. at 78 (R.142 #497). Green looked down at

 Alfred’s gun and kept walking northbound on Ontario Street toward what turned out to be the

 deadly confrontation at Duxberry Avenue. Id. at 81-82 (R.142 #500-01).




                                                 8
Case: 2:17-cv-00471-GCS-EPD Doc #: 171 Filed: 10/23/18 Page: 11 of 39 PAGEID #: 3186




        F.      THE INCIDENT AT DUXBERRY AVENUE AND ONTARIO STREET

        After Officer Rosen aired that the gun had been pulled on them and provided a description

 of the suspect and the location, he drove the GMC north on Gerbert Road and turned east on

 Duxberry Avenue to go toward Ontario Street in order to locate Green. BARE AFF. ¶ 26 (R.153

 #2676); ROSEN AFF. ¶ 25 (R.162 #2877); ROSEN AFF. EX.7 (R.162-7 #2888). The Officers drove

 toward the intersection of Duxberry and Ontario, and were about halfway down the street, when

 Green and Rutledge came into view. BARE AFF. ¶ 27 (R.153 #2676); ROSEN AFF. ¶ 26 (R.162

 #2877); ROSEN AFF. EX.7 (R.162-7 #2888). The Officers saw Green in the middle of Duxberry

 Avenue, looking westbound at their GMC. BARE AFF. ¶ 27 (R.153 #2676); ROSEN AFF. ¶ 26 (R.162

 #2877). The Officers had anticipated that Green might have fled to avoid arrest. BARE AFF. ¶ 28

 (R.153 #2676); ROSEN AFF. ¶ 27 (R.162 #2877). Instead, as the GMC approached, Green stood in

 the middle of Duxberry Avenue with his hands in his waistband area from where he had pulled out

 his gun just a minute earlier on East 26th Avenue. BARE AFF. ¶ 28 (R.153 #2676); ROSEN AFF. ¶

 27 (R.162 #2877). The Officers’ training and knowledge provided their understanding of the

 “reactionary gap” concept and they recognized that Green posed an imminent deadly threat. BARE

 AFF. ¶ 29 (R.153 #2676); ROSEN AFF. ¶ 28 (R.162 #2878).

        Officer Rosen unholstered his pistol as he drove toward Green and Rutledge. ROSEN AFF.

 ¶ 29 (R.162 #2878). A number of things then happened nearly simultaneously. BARE AFF. ¶30

 (R.153 #2676); ROSEN AFF. ¶ 29 (R.162 #2878). Officer Rosen stopped the GMC approximately

 5-7 feet from Green. BARE AFF. ¶ 30 (R.153 #2676); BARE AFF. EX.2 (R.153-2 #2681); ROSEN

 AFF. ¶ 29 (R.162 #2878); ROSEN AFF. EX.8 (R.162-8 #2889). As Officer Rosen was stopping the

 GMC, Green was reaching into his front waistband and then quickly pulled out the pistol from

 under his shirt. BARE AFF. ¶ 31 (R.153 #2676); ROSEN AFF. ¶ 30 (R.162 #2878). Officer Rosen

 raised and aimed his gun with his right hand through the front windshield of the GMC as he reached


                                                 9
Case: 2:17-cv-00471-GCS-EPD Doc #: 171 Filed: 10/23/18 Page: 12 of 39 PAGEID #: 3187




 his left hand over his body to throw the GMC into park, and then reached his left hand back over

 to start opening the driver’s side door to get out of the GMC, while repeatedly shouting “Police!”

 and “Don’t move!” ROSEN AFF. ¶ 30 (R.162 #2878).

        Officer Bare drew his weapon and started to exit the GMC from the rear passenger door

 while yelling “Police! Put your gun down!” or words to that effect, while using the fingertips of

 his right hand to lift and flash his badge on its lanyard toward Green. BARE AFF. ¶ 32 (R.153

 #2676). Green pointed his pistol directly at Officer Rosen and approached Rosen’s position. BARE

 AFF. ¶ 33 (R.153 #2676); ROSEN AFF. ¶ 31 (R.162 #2878). Green was either firing or was about

 to fire his weapon at Rosen. ROSEN AFF. ¶ 31 (R.162 #2878). In response, Officer Rosen fired

 several shots at Green in rapid succession through the gap between the “A” pillar on the driver’s

 side of the GMC and the open driver-side door as he fell back into his seat in an effort to avoid

 Green’s gunfire. Id. Green fired directly at Officer Rosen, riddling the GMC with bullet holes and

 shooting out the front and back driver-side windows. BARE AFF. ¶ 34 (R.153 #2677); ROSEN AFF.

 ¶ 32 (R.162 #2878); ROSEN AFF. EX.9 (R.162-9 #2890); ROSEN AFF. EX.10 (R.162-10 #2891);

 ROSEN AFF. EX.11 (R.162-11 #2892); ROSEN AFF. EX.12 (R.162-12 #2893); ROSEN AFF. EX.13

 (R.162-13 #2894); ROSEN AFF. EX.14 (R.162-14 #2895); ROSEN AFF. EX.15 (R.162-15 #2896);

 ROSEN AFF. EX.16 (R.162-16 #2897).

        Officer Rosen momentarily stopped firing as Green ducked out of his view on the opposite

 side of Rosen’s now open driver-side door. ROSEN AFF. ¶ 33 (R.162 #2878). Officer Rosen didn’t

 know if he had struck Green or if Green was seeking concealment from Rosen’s opened door. Id.

 Officer Bare moved quickly to his right and circled toward the front passenger’s side of the GMC

 as Green was circling around Officer Rosen’s position. BARE AFF. ¶ 35 (R.153 #2677); BARE AFF.

 EX.3 (R.153-3 #2682). Officer Rosen heard additional gunshots and moved out from behind the




                                                10
Case: 2:17-cv-00471-GCS-EPD Doc #: 171 Filed: 10/23/18 Page: 13 of 39 PAGEID #: 3188




 driver-side door to the north/northeast. ROSEN AFF. ¶ 34 (R.162 #2879). Green was moving

 north/northwest aiming his weapon and firing at Officer Rosen. Id. Officer Bare fired several shots

 as Green was pointing his weapon and firing at Officer Rosen. BARE AFF. ¶ 36 (R.153 #2677).

 Officer Rosen fired several additional shots in rapid succession. ROSEN AFF. ¶ 34 (R.162 #2879).

 Green fell to the ground, dropped his gun, and the Officers immediately stopped firing. BARE AFF.

 ¶ 36 (R.153 #2677); ROSEN AFF. ¶ 34 (R.162 #2879); ROSEN AFF. EX.17 (R.162-17 #2898).

         This was a tense, uncertain, and rapidly evolving situation. BARE AFF. ¶ 37 (R.153 #2677);

 ROSEN AFF. ¶ 35 (R.162 #2879). Rosen fired a total of fifteen shots in approximately three to five

 seconds, inclusive of the momentary pause. ROSEN AFF. ¶ 35 (R.162 #2879). Officer Bare fired a

 total of seven shots in approximately two seconds. BARE AFF. ¶ 37 (R.153 #2677). Officer Rosen

 fired his weapon at Green because he was in fear for his life. ROSEN AFF. ¶ 36 (R.162 #2879).

 Green fired multiple bullets directly at Officer Rosen and Rosen believed he had no other means

 to protect his life. Id.

         Green also posed a deadly threat to Officer Bare. SHAW AFF. ¶ 43 (R.163 #2908). An

 average suspect can move his hand and forearm across his body to a 90-degree angle in 12/100ths

 of a second. Id. He can move his hand from his hip to shoulder height in 18/100ths of a second.

 Id. Thus, Green could have turned his firearm from Rosen to Bare in 12/100ths of a second. Id.

 Basic reaction time is 31/100ths of a second. Id. Officer Bare fired his weapon at Green because

 he was in fear for his life and for the life of Officer Rosen. BARE AFF. ¶ 37 (R.153 #2677). Officer

 Bare believed he had no other means to protect their lives. Id.

         Officer Rosen advanced and stepped on Green’s pistol to secure it underfoot on the ground.

 BARE AFF. ¶ 38 (R.153 #2677); ROSEN AFF. ¶ 37 (R.162 #2879). Officer Bare also advanced closer

 to Green, who was lying face up on the ground. BARE AFF. ¶ 38 (R.153 #2677); ROSEN AFF. ¶ 37




                                                 11
Case: 2:17-cv-00471-GCS-EPD Doc #: 171 Filed: 10/23/18 Page: 14 of 39 PAGEID #: 3189




 (R.162 #2879). The Officers held cover over Green as they waited for help to arrive. BARE AFF. ¶

 38 (R.153 #2677); ROSEN AFF. ¶ 37 (R.162 #2879). At 6:11:18 p.m., Officer Bare aired “Shots

 fired! Shots fired!” BARE AFF. ¶ 39 (R.153 #2677); ROSEN AFF. ¶ 38 (R.162 #2879); SYNCHED

 VIDEO at 6:11:18 (R.168 #3053). At 6:11:31 p.m., Officer Rosen aired “Duxberry and Ontario,

 shots fired!” BARE AFF. ¶ 40 (R.153 #2677); ROSEN AFF. ¶ 39 (R.162 #2879); SYNCHED VIDEO at

 18:11:31 (R.168 #3053). At 6:11:51 p.m. Officer Rosen aired “Start the medic, please!” BARE AFF.

 ¶ 41 (R.153 #2678); ROSEN AFF. ¶ 40 (R.162 #2879); SYNCHED VIDEO at 18:11:51 (R.168 #3053).

        A crowd of people began to converge toward the Officers. BARE AFF. ¶ 42 (R.153 #2678);

 ROSEN AFF. ¶ 41 (R.162 #2879). At 6:12:07 p.m. Officer Rosen aired “Duxberry and Ontario. Run

 cars into us.” BARE AFF. ¶ 42 (R.153 #2678); ROSEN AFF. ¶ 41 (R.162 #2879); SYNCHED VIDEO

 at 18:12:07 (R.168 #3053). At 6:12:37 p.m., less than 80 seconds after Officer Bare aired “Shots

 fired,” CPD Officers Paul Lively and Brian Connelly arrived at the scene in Columbus Police

 Cruiser #23 and the remainder of the incident is captured on their cruiser video system. BARE AFF.

 ¶ 43 (R.153 #2678); ROSEN AFF. ¶ 42 (R.162 #2880); CONNELLY AFF. ¶ 23 (R.155 #2691);

 SYNCHED VIDEO (R.168 #3053). Green’s gun is observed in the video next to Green where he is

 lying on the ground. ROSEN AFF. ¶ 43 (R.162 #2880); ROSEN AFF. EX.18 (R.162-18 #2899);

 SYNCHED VIDEO at 18:12:38 (R.168 #3053). The Officers’ badges are observed in the video

 hanging around their necks on lanyards. BARE AFF. ¶ 44 (R.153 #2678); BARE AFF. EX.4 (R.153-

 4 #2683); SYNCHED VIDEO at 18:13:32 (R.168 #3053); ROSEN AFF. ¶ 44 (R.162 #2880); ROSEN

 AFF. EX.19 (R.162-19 #2900); SYNCHED VIDEO at 18:13:32 (R.168 #3053). Officer Connelly

 observed that Green was unconscious. CONNELLY AFF. ¶ 25 (R.155 #2692). At 6:13:04 p.m.,

 Connelly started handcuffing Green to secure him on the ground. CONNELLY AFF. ¶ 26 (R.155

 #2692); SYNCHED VIDEO at 18:13:04 (R.168 #3053). At 6:13:25 p.m., Connelly started searching




                                                12
Case: 2:17-cv-00471-GCS-EPD Doc #: 171 Filed: 10/23/18 Page: 15 of 39 PAGEID #: 3190




 Green for weapons. CONNELLY AFF. ¶ 27 (R.155 #2692); SYNCHED VIDEO at 18:13:25 (R.168

 #3053). At 6:13:43 p.m., Connelly started administering first aid to Green. CONNELLY AFF. ¶ 28

 (R.155 #2692); SYNCHED VIDEO at 18:13:43 (R.168 #3053). At 6:14:13 p.m., Connelly began to

 perform CPR on Green. CONNELLY AFF. ¶ 29 (R.155 #2692); SYNCHED VIDEO at 18:14:13 (R.168

 #3053). Other officers arrived and took control of the scene. BARE AFF. ¶ 45 (R.153 #2678); ROSEN

 AFF. ¶ 45 (R.162 #2880). At that point, Rosen and Bare were led away from the scene by Officer

 Support Team Members. BARE AFF. ¶ 45 (R.153 #2678); ROSEN AFF. ¶ 45 (R.162 #2880). This

 concluded Rosen and Bare’s involvement in the incident. BARE AFF. ¶ 45 (R.153 #2678); ROSEN

 AFF. ¶ 45 (R.162 #2880).

        The timing and rapidly evolving nature of events can be accurately determined from the

 Officers’ recollections in conjunction with the cruiser video and radio transmission evidence. The

 entire encounter, from the time Green first confronted the Officers by stepping into the path of the

 GMC at East 26th Avenue and drew and pointed his gun, until the conclusion of the shooting,

 spanned less than two minutes. From 6:10:20 p.m. to 6:10:43 p.m., Officer Rosen aired “6410.

 Duxberry, Ontario. Two male blacks walking northbound. Red tanktop, black shorts, short hair on

 one. Just pulled a 33 on us. We are swinging around the block.” Thirty-five seconds later, at

 6:11:18 p.m., Officer Bare aired “Shots fired! Shots fired!” Allowing for the 30-45 seconds

 backward from Officer Rosen’s initial airing, to account for Green’s confrontation and threat on

 East 26th Avenue, the entire encounter lasted less than two minutes.

        G.      OTHER WITNESSES’ DESCRIPTIONS OF THE INCIDENT

        The accounts of several individuals who claim to have seen some of the incident, but from

 vantage points quite distinct from the vantage points of Officers Rosen and Bare, corroborate the

 reasonableness of the belief that Green presented a risk of serious physical harm.




                                                 13
Case: 2:17-cv-00471-GCS-EPD Doc #: 171 Filed: 10/23/18 Page: 16 of 39 PAGEID #: 3191




                   1.       Christian Rutledge’s Deposition Testimony

          Rutledge acknowledges the incident as being tense, uncertain, and rapidly evolving.

 RUTLEDGE DEP. 227 (R.148 #1885). Rutledge did not condone Green’s behavior during the

 incident and believes that Green should not have pulled a gun on the GMC. Id. at 228-229 (R.148

 #1886-87). According to Rutledge, immediately before the shots were fired, Green was angrily

 and loudly yelling “Bro, bro, bro, bro, bro!” at the GMC while holding out his left arm in a manner

 that Rutledge knows to be typical of someone holding a gun, the implication being that Rutledge

 was not looking at Green’s hands at the crucial moments. RUTLEDGE DEP. 175-190 (R.148 #1833-

 48); RUTLEDGE DEP. EX.T (R.148-20 #2128); RUTLEDGE DEP. EX.U (R.148-21 #2129); RUTLEDGE

 DEP. EX.V (R.148-22 #2130); RUTLEDGE DEP. EX.W (R.148-23 #2131). Rutledge backed away,

 focusing on the GMC, and says he did not see what Green was doing at the moment shots were

 fired. 3 RUTLEDGE DEP. 190-191, 199-202 (R.148 #1848-49, 1857-60). When the shooting started,

 Rutledge stopped looking at what was happening and ran westbound on Duxberry Avenue. Id. at

 202-203 (R.148 #1860-61). Rutledge heard approximately 17 gunshots in total and could tell that

 the shots came from different calibers of guns because they sounded different. Id. at 204 (R.148

 #1862). As stated above, Rosen and Bare were both armed with Division-issued .40 caliber Smith

 & Wesson Model M&P semi-automatic pistols. Green, on the other hand, was armed with a Glock,

 Model 30, .45 caliber handgun. SHEPPARD AFF. ¶¶ 35-38 (R.164 #2946-47). Immediately after the



 3
   On September 29, 2017, Rutledge told Columbus Police Detective Rick Crum that the GMC came back around the
 corner and the two guys jumped out and yelled “Police” and Green started shooting at the men. CRUM AFF. ¶ 6 (R.156
 #2696). Rutledge said that he told Green “Don’t” then “they lit him up and he died right before my eyes.” Id. at ¶ 7.
 Rutledge stated that the night the incident happened he told the truth about the incident. Id. Rutledge stated that when
 his friends and the neighborhood began telling him that it didn’t happen that way, he then lied about what occurred.
 Id. As noted earlier, Rutledge has since denied making this unsworn and unrecorded statement to Crum. Thus, for
 purposes of this motion for summary judgment, Rutledge’s description of the incident is limited to his deposition
 testimony.




                                                           14
Case: 2:17-cv-00471-GCS-EPD Doc #: 171 Filed: 10/23/18 Page: 17 of 39 PAGEID #: 3192




 shooting, Rutledge “blurted out” “This nigga shot at the fucking cops. This dumbass nigga.”

 RUTLEDGE DEP. 225-227 (R.148 #1883-85). Rutledge looked at Green’s gun laying on the

 sidewalk and stated, “I know this nigga didn’t just do what he just did.” RUTLEDGE DEP. 222

 (R.148 #1880); RUTLEDGE DEP. EX.X (R.148-24 #2132).

               2.      Jherri Alfred

        While Rutledge says he saw Green’s arm extended in a manner known to be typical of

 someone holding a gun, Jherri Alfred saw Green pull and raise the gun. Alfred “saw the gun come

 up from [Green’s] pants” and “saw [the gun] in the air.” ALFRED DEP. 135-136 (R.142 #554-55).

 This confirmed to Alfred that Green possessed a gun moments earlier when Alfred, justifiably,

 had felt threatened by Green—“oh, damn, dude had a gun, walked past me.” Id. Alfred’s

 demonstration of Green pulling and raising his gun in response to something the officer said

 vividly captures the deadly risk Green presented to the Officers. ALFRED DEP. 134-141, 218 (R.142

 #553-60, 637); ALFRED DEP. EX.Q (R.142-17 #686); ALFRED DEP. VIDEO PART II, 1:36:50-1:37:24

 (physical demonstration) (R.168 #3049).

        Alfred also states that Green pulled out his gun, raised it up, and then the shots started.

 ALFRED DEP. 134-141, 218 (R.142 #553-60, 637); ALFRED DEP. EX.Q (R.142-17 #686); (physical

 demonstration—ALFRED DEP. VIDEO PART II, 1:36:50-1:37:24) (R.168 #3049). Finally, Alfred is

 certain that he heard a number of shots coming from a Glock, which happens to be the gun Green

 was firing. ALFRED DEP. 144-145 (R.142 #563-64).

               3.      Lavonna Williams

        Lavonna Williams’ account is consistent with Officer Rosen’s description of the event,

 although her vantage point was from her address at 2198 Ontario Street. WILLIAMS DEP. 28 (R.150

 #2535). She heard gunshots and then directed her attention southward toward the intersection of

 Duxberry and Ontario. Id. at 47 (R.150 #2554). Williams saw a man standing at the front of the


                                                15
Case: 2:17-cv-00471-GCS-EPD Doc #: 171 Filed: 10/23/18 Page: 18 of 39 PAGEID #: 3193




 vehicle and shooting his gun into the white vehicle. WILLIAMS DEP. 47, 51-53, 61-62, 123-124

 (R.150 #2554, 2558-60, 2568-69, 2630-31); WILLIAMS DEP. EX.E (R.150-5 #2647), WILLIAMS

 DEP. EX. F (R.150-6 #2648).

                4.      Shantel Anderson

        Shantel Anderson’s recollection is provided from the vantage point of her house at 1210

 Duxberry Avenue, which is slightly to the east of the intersection of Duxberry and Ontario.

 ANDERSON DEP. 11, 21 (R.143 #706, 716); ANDERSON DEP. EX.A (R.143-1 #812). Anderson says

 she saw the GMC drive slowly eastbound on Duxberry Avenue and come to a stop near Green at

 Duxberry and Ontario. ANDERSON DEP. 50, 53, 57 (R.143 #745, 748, 752). She states further that

 the driver of the GMC “[r]olled down the window a little bit” and “said some words” [but] “I don't

 know what the words was to Mr. Henry Green.” Id. at 57 (R.143 #752). At that point, according

 to Anderson, “[w]hatever words they exchanged” Green lifted his shirt “to show what he had.”

 ANDERSON DEP. 57 (R.143 #752); ANDERSON DEP. VIDEO 2:51:10-2:52:25 (R.168 #3049). “And

 after that, I don’t know what the words was, but Mr. Henry start[ed] shooting. I guess he felt

 offended.” ANDERSON DEP. 57-59 (R.143 #752-54). Anderson saw Green continue shooting as he

 walked toward the GMC. Id. at 71-72 (R.143 #766-67). According to Anderson, Green shot out

 one of the vehicle’s windows while the officer tried to shield himself behind the door of the vehicle.

 Id. at 47-48, 61, 63 (R.143 #742-43, 756, 758). Anderson saw the young guy shooting at the

 officers and then they started shooting back. Id. at 45-46 (R.143 #740-41).

        H.      ACTION V. REACTION

        Most deadly confrontations begin and end within three seconds. SHAW AFF. ¶ 35 (R.163

 #2906). Time is a life-threatening factor—time to think, to act, to react, and to do it all within the

 parameters of the law and departmental policy. Id. Research has shown that a deadly threat can

 unfold at a speed of one quarter of a second or less. Id. The physiological realities of deadly force


                                                  16
Case: 2:17-cv-00471-GCS-EPD Doc #: 171 Filed: 10/23/18 Page: 19 of 39 PAGEID #: 3194




 confrontations include the factors of action-versus-reaction. Id. at ¶ 36 (R.163 #2906). Force

 Science Institute, Ltd. (“Force Science”), an independent human dynamics research institute,

 defines reaction time as a measure of the time from the arrival of a suddenly presented and

 unanticipated signal to the beginning of the response to it. Id. Action and reaction sequences take

 quantifiable amounts of time to complete. Id. at ¶ 37 (R.163 #2906).

         There have been many studies completed on action versus reaction. Id. In a series of

 experiments with officers from Tempe, Arizona, researchers discovered that the average reaction

 time for officers to shoot when cued with a light was .31 seconds. Id. at ¶ 37 (R.163 #2906-07).

 Three-quarters of that time (.23 seconds) was taken up with processing and one fourth (.08

 seconds) with the actual physical motion of moving the finger from the resting position and firing. 4

 Id. at ¶ 37 (R.163 #2907). In a more complex scenario where officers had to process information

 from a number of lights in different rows in the decision to shoot, the reaction almost doubled to

 .56 seconds. 5 Id.

         Since the invention of a shot timer, research has been completed on the length of time to

 fire a shot. Id. at ¶ 38 (R.163 #2907). Force Science completed a study with the primary purpose

 being to measure the times it takes to do certain motions. Id. All of the motions in the study were

 self-initiated, and therefore were “action” motions to which an officer would presumably be

 reacting. Id. In this study it gave an average time for a person sitting in an automobile to draw a

 gun from across his body and fire it the opposite direction. Id. The average time to grab a firearm

 from one side of the body and point and shoot in the opposite direction was 26/100ths of a second.



 4
  Lewinsky, W. and Hudson, B. (2003a). Time to start shooting? Time to stop shooting?: The Tempe study. The Police
 Marksmen, (September/October), 26-29.
 5
   Lewinsky, W. and Hudson, B. (2003b). The impact of visual complexity, decision making and anticipation. The
 Police Marksmen, (November/December), 24-27.



                                                        17
Case: 2:17-cv-00471-GCS-EPD Doc #: 171 Filed: 10/23/18 Page: 20 of 39 PAGEID #: 3195




 Id. The findings of the study show that most officers cannot fire faster than a suspect with a weapon

 in hand, even if it was not aimed at the officer. Id. at ¶ 39 (R.163 #2907). The officer has to perceive

 and absorb the threat that a suspect is going to fire, process the information within the current

 context, decide on an appropriate action, and then signal the muscles to respond. Id. In the

 meantime, the suspect has already assessed the situation, decided on a course of action, and must

 only complete the act of firing. Id. That is why it is commonly stated that action is always faster

 than reaction. Id.

         Force Science completed a study of the average time it takes to remove a gun from the

 waistband (Combat Tuck) and fire in a very quick, close combat tuck maneuver. Id. at ¶ 40 (R.163

 #2907). The study found that the average time to remove a firearm from one’s waistband and fire

 was 0.23 seconds. Id. at ¶ 40 (R.163 #2907-08). The fastest time recorded was 0.09 seconds. Id. at

 ¶ 40 (R.163 #2908). This of course is less than the average reaction time of 0.31 seconds. Id. The

 eight video files labeled SHAW VIDEOS 01-08 illustrate the remarkable speed of gun attacks. SHAW

 AFF. ¶ 41 (R.163 #2908); (R.168 #3052-53). Additionally, bullets pose a deadly threat over a

 significant range. Id. at ¶ 41 (R.163 #2908).

         I.      FORENSIC EVIDENCE

         The forensic evidence is consistent with the reasonableness of the Officers’ conclusion that

 Green presented an imminent risk of serious physical harm.

                 1.      Green Was Armed

         Green was armed with a Glock, Model 30, .45 caliber semiautomatic pistol with a ten round

 magazine. 6 SHEPPARD AFF. ¶¶ 30e, 35-38 (R.164 #2942-44, 2946-47); ROSEN AFF. EX.17 (R.162-




 6
  Green typically kept this gun hidden in a dresser in his room. STOWERS DEP. 48-49 (R.149 #2423-24); STOWERS
 DEP. EX.G (R.149-7 #2492).



                                                     18
Case: 2:17-cv-00471-GCS-EPD Doc #: 171 Filed: 10/23/18 Page: 21 of 39 PAGEID #: 3196




 17 #2898). As stated above, Green’s gun is observed in the cruiser video next to where Green is

 lying on the ground. Green’s DNA was found on both the gun and its magazine. SIMON AFF. (R.165

 #3031-35); SIMON AFF. EX.A (R.165-1 #3036); SIMON AFF. EX.B (R.165-2 #3039-40); SIMON AFF.

 EX.C (R.165-3 #3041-42); SIMON AFF. EX.D (R.165-4 #3043-44); PARKER AFF. (R.160 #2828-30);

 PARKER AFF. EX.A (R.160-1 #2831-32); PARKER AFF. EX.B (R.160-2 #2833-34); PARKER AFF.

 EX.C (R.160-3 #2835-37); PARKER AFF. EX.D (R.160-4 #2838-39). A post-incident firearms trace

 revealed that the gun was stolen. 7 SHEPPARD AFF. ¶ 39 (R.164 #2947); SHEPPARD AFF. EX. F

 (R.164-6 #3000-01); SHEPPARD AFF. EX. G (R.164-7 #3002-06). The Franklin County Sheriff’s

 Concealed Carry Office found no evidence of Green ever applying for or being issued a Concealed

 Carry Permit. WHEELER AFF (R.166 #3045).

                      2.       Green Fired at Least Six Times

            Six fired .45-caliber cartridge cases found at the scene were from Green’s gun. SHEPPARD

 AFF. ¶ 52 (R.164 #2949); DUCAT AFF. ¶ 16 (R.157 #2700); DUCAT AFF. EX.C (R.157-3 #2711).

 Four fired .45 caliber bullets were recovered and matched to Green’s gun. SHEPPARD AFF. ¶ 59

 (R.164 #2950); DUCAT AFF. ¶ 16 (R.157 #2700); DUCAT AFF. EX. C (R.157-3 #2711).

                      3.       Matthew Noedel’s Analysis of the Incident

            Forensic Scientist Matthew Noedel performed a forensic analysis of the incident and made

 a number of observations and findings. Green’s gunshots struck the GMC between four and six

 times. NOEDEL AFF. ¶ 43 (R.159 #2758). The four fired .45 caliber bullets from Green’s gun that

 were recovered were found in the GMC’s driver-side exterior mirror; in the driver’s door; in the

 headliner above the headrest of the front passenger seat; and on the ground below the rear door on

 the driver’s side of the GMC. Id. at ¶ 23 (R.159 #2753). The GMC exhibited a variety of bullet


 7
     For the sake of clarity, the Defendants will still refer to this stolen gun as “Green’s firearm.”



                                                               19
Case: 2:17-cv-00471-GCS-EPD Doc #: 171 Filed: 10/23/18 Page: 22 of 39 PAGEID #: 3197




 damage from Green’s gunshots. Id. at ¶ 14 (R.159 #2750). Identifiable damage from Green’s

 gunshots includes the following:

                •       The windows of the driver’s door and driver side back door were shattered
                        in the up, or mostly up, position. NOEDEL AFF. ¶ 14 (R.159 #2750); NOEDEL
                        AFF. EX.D (R.159-4 #2807).

                •       A bullet struck the back of the external driver’s side mirror. NOEDEL AFF. ¶
                        18 (R.159 #2751); NOEDEL AFF. EX.E (R.159-5 #2808). This fired bullet
                        path likely occurred at a time when the GMC’s driver’s door was closed, or
                        mostly closed. NOEDEL AFF. ¶ 18a (R.159 #2751).

                •       A bullet perforated the back of the external driver’s side mirror. NOEDEL
                        AFF. ¶ 19 (R.159 #2751-52); NOEDEL AFF. EX.F (R.159-6 #2809).

                •       A bullet perforated the outer layer of the driver’s door and deeply dented
                        the interior layer of the door. NOEDEL AFF. ¶ 20 (R.159 #2752); NOEDEL
                        AFF. EX.G (R.159-7 #2810).

                •       A bullet perforated the outer layer of the driver’s door, perforated the inner
                        door metal, and continued through the interior door panel toward the main
                        body of the GMC. NOEDEL AFF. ¶ 21 (R.159 #2752-53); NOEDEL AFF. EX.H
                        (R.159-8 #2811).

                •       A bullet clipped the interior edge of the driver’s door and deflected
                        generally toward the body of the GMC. NOEDEL AFF. ¶ 22 (R.159 #2753);
                        NOEDEL AFF. EX.I (R.159-9 #2812).

        All six of Green’s fired .45 caliber cartridge cases were located in the area toward the

 northwest corner of the intersection of Duxberry and Ontario. NOEDEL AFF. ¶ 23 (R.159 #2753).

 Green’s fired cartridge cases are generally toward the north/northeast of the GMC which supports

 that he was in that area while firing his gun. Id. at ¶ 44 (R.159 #2758).

        J.      MICHAEL LYMAN

        Michael Lyman is presented by Plaintiff as a “police procedures” expert. His conclusions

 do not challenge the reasonableness of the Officers’ belief that Green’s actions posed a risk of

 serious physical harm. Lyman states, with respect to the initial confrontation at 26th Avenue and

 Ontario Street, “[i]f it’s to be believed that the gun was pointed at the back of the vehicle I think


                                                  20
Case: 2:17-cv-00471-GCS-EPD Doc #: 171 Filed: 10/23/18 Page: 23 of 39 PAGEID #: 3198




 that’s very serious. And I think there is some police intervention that needs to take place. And at

 the very minimum there needs to be a field interview of Mr. Green and possibly—and probably

 even an arrest.” LYMAN DEP. 35 (R.146 #1427). “[T]hat’s certainly a threat and in my opinion it’s

 most likely a violation of the law.” Id.

        Lyman does not find fault with the Officers responding by turning onto Gerbert Road from

 26th Avenue. Id. at 26-27 (R.146 #1418-19). He states, “In fact I’m saying that Rosen did the right

 thing to air the fact that this person pointed a weapon at them, and to request marked units to come

 to the area for intervention. That’s all very appropriate.” Id. at 37 (R.146 #1429). Nor does Lyman

 find fault with the Officers then turning from Gerbert Road onto Duxberry Avenue “[p]rovided

 they don’t make their contact as an unmarked unit.” Id. at 44-45 (R.146 #1436-37). Lyman states

 that the Officers should have “turned on Duxberry for the purpose of surveilling Rutledge and

 Green to see where they might go. For example, if they might flee, which direction. So they could

 inform their responding marked units.” Id. at 81 (R.146 #1473).

        For purposes of his opinion, Lyman agrees that Green posed a risk of serious physical harm

 to the Officers at the moment that they used deadly force at Duxberry and Ontario. Id. at 78-79

 (R.146 #1470-71). According to Lyman, Green posed a risk of serious physical harm if he pulled

 up his shirt to display a handgun; and if he pulled the gun from his waistband; and if he pointed

 the gun at Officer Rosen; and certainly when Green was shooting at Officer Rosen. Id. at 55-66

 (R.146 #1447-58). Lyman accepts that the evidence shows that Green was shooting in the direction

 of Officer Rosen during the incident. Id. at 76 (R.146 #1468). Thus, Lyman is not critical of the

 Officers’ decisions to use deadly force at the moment their shots were fired. Id. at 78-81 (R.146

 #1470-73). Instead, Lyman opines that once the Officers turned onto Duxberry Avenue, they made

 tactical, practical, and procedural errors that ultimately led to their use of lethal force, and that is




                                                   21
Case: 2:17-cv-00471-GCS-EPD Doc #: 171 Filed: 10/23/18 Page: 24 of 39 PAGEID #: 3199




 what he believes made their use of lethal force “unreasonable.” Id. Specifically, Lyman opines that

 Rosen and Bare should not have approached Green once they saw him on Duxberry Avenue. Id.

 Lyman states, “I would expect the officers to do what they did initially, and that is to air the event,

 request for uniformed officers to come in and encounter Mr. Green, or for a field interview or a

 possible arrest. And that should be done by the uniformed personnel. Not by Rosen and Bare who

 are not in uniform and not properly identified as law enforcement.” Id. at 43 (R.146 #1435). Lyman

 surmises that “it is likely, if not certain, that had a marked unit been the first unit to drive up and

 encounter Henry Green, any use of deadly force would have been avoided because Green would

 have known that the encounter was an official police action.” Id. at 46-47 (R.146 #1438-39).

 Lyman admits, however, “I’m speculating on what I believe the outcome would have been. And

 no, I don’t have a crystal ball. I don’t know exactly what would have happened.” Id. at 47 (R.146

 #1439).

        Lyman’s opinion on tactics lacks any evidentiary basis and also disregards the threat that

 Green posed to the Officers when Green confronted them on Duxberry Avenue. Green was armed

 with a Glock 30 .45 caliber handgun. SHAW AFF. ¶ 44 (R.163 #2908). The Journal of the American

 Medical Association (JAMA) published a study on July 27, 2018 titled The Association of Firearm

 Caliber With Likelihood of Death From Gunshot Inquiry in Criminal Assaults. Id. The objective

 was to determine whether the likelihood of death from gunshot wounds inflicted in criminal

 assaults is associated with the power of the assailant’s firearm as indicated by its caliber. Id. The

 cases were divided into 3 groups with the .45 included as a large caliber. Id. The cross-sectional

 findings using five years of data extracted from investigation files kept by the Boston Police

 Department determined that “The case fatality rates of assaults inflicting gunshot injury increased

 significantly with the caliber of the firearm.” Id.




                                                   22
Case: 2:17-cv-00471-GCS-EPD Doc #: 171 Filed: 10/23/18 Page: 25 of 39 PAGEID #: 3200




        As stated above, as the Officers drove toward the intersection of Duxberry Avenue and

 Ontario Street, Green and Rutledge came into view about halfway down the street. That distance

 measured is estimated to be 139.5 feet. Id. at ¶ 45 (R.163 #2909). The FBI Uniform Crime Report

 “Law Enforcement Officers Killed & Assaulted 2008” was a study conducted detailing the

 distance that officers were killed by firearms in the ten year period of 1999 to 2008. Id. at ¶ 46

 (R.163 #2909). The study found that 33 (6.7%) of law enforcement officers were killed at a

 distance greater than 50 feet. Id. It is without question that at the distance that Officer Rosen first

 saw Green on Duxberry Avenue, he and Officer Bare were within a distance capable of being shot

 by Green. Id. at ¶ 47 (R.163 #2909). Handguns are lethal at distances of 50 yards and human targets

 are easily hit from distances of 150 feet. Id. The Columbus Division of Police utilizes the Police

 Practical Combat Course in their firearms training which requires recruits to hit a human-like target

 from 150 feet. Id. at ¶ 48 (R.163 #2909). When Officer Rosen travelled eastbound on Duxberry

 Avenue and first observed Green, he was well within 50 yards. Id. Understanding the close

 proximity of Green to the Officers’ vehicle and the high caliber of firearm carried by Green, not

 only were Rosen and Bare in an immediate threat of serious physical harm posed by Green, but

 there was also a likelihood of death from the high caliber of round. Id. at ¶ 49 (R.163 #2909).

 Furthermore, if the Officers would have failed to approach Green once they saw him on Duxberry

 Avenue, they would have limited their ability to protect the public from the serious threat posed

 by Green to anyone else he might encounter. Id. at ¶ 50 (R.163 #2909). Closing the distance

 increased their accuracy rate probability should Green threaten the life of a citizen in that area. Id.

 (R.163 #2909-10).

        Lyman concedes that Green posed a risk to the Officers after they turned onto Duxberry

 Avenue, but implies that the Officers should have just stopped and/or stayed in Green’s firing




                                                   23
Case: 2:17-cv-00471-GCS-EPD Doc #: 171 Filed: 10/23/18 Page: 26 of 39 PAGEID #: 3201




 range despite the risk Green presented. LYMAN DEP. 57-60 (R.146 #1449-52). However, Lyman

 states, “the extent the target is closer to the person who is firing has a lot to do with the level of

 threat. Because it’s more likely that the person who is firing the firearm will hit the target if the

 individual is closer, as opposed to being several houses away…” Id. at 59 (R.146 #1451). “[I]t’s a

 danger either way.” Id. at 60 (R.146 #1452). By implication, therefore, Lyman suggests the

 Officers should have relied solely on the possibility of Green’s inaccuracy with a firearm.

          Even if Lyman’s suggested course of action and hypothetical peaceful outcome are

 determined to be relevant, the evidence in the record suggests that Green would also have

 confronted uniformed officers responding in a marked cruiser. First, Green had a strong motivation

 to avoid arrest as he had committed a number of crimes during the incident, including Aggravated

 menacing, see O.R.C. § 2903.21(A); Carrying concealed weapons, O.R.C. § 2923.12(A)(2); Using

 weapons while intoxicated, see O.R.C. § 2923.l5(A); and Receiving stolen property, O.R.C. §

 2913.51(A), (C). 8

          Second, Green made an ominous threat approximately three weeks before the incident

 when he told Devonte Lewis that “he’s going out dumping at the boys,” which means that he was

 going to die while shooting a gun at police officers. 9 LEWIS DEP. 50-52, 192 (R.145 #992-94,

 1134); LEWIS DEP. EX.D-32 (R.145-4 #1203).


 8
  Prior to the conclusion of the incident, Green had committed the additional crimes of Attempted murder, O.R.C. §§
 2903.02(A), 2923.02; Felonious assault, O.R.C. § 2903.11(A)(2), (D)(1)(a); Discharge of a firearm on or near
 prohibited premises, O.R.C. § 2923.162(A)(3), (C)(1); Discharge of a firearm on or near prohibited premises, O.R.C.
 § 2923.162(A)(3), (C)(2); Discharge of a firearm on or near prohibited premises, O.R.C. § 2923.162(A)(3), (C)(3).
 9
  Defendants note that Green initially pulled his gun on the Officers in the area of 1215 East 26th Avenue, the location
 of the June 5, 2016 gang-related drive-by shooting. Both Green and Lewis were members of a gang-affiliated rap
 group called “FTF,” or “Fuck the Fame.” STOWERS DEP. 55-57 (R.149 #2430-32).; STOWERS DEP. EX.H-009-014
 (R.149-8 #2501-06); LEWIS DEP. 28, 39, 45-46, 57, 123 (R.145 #970, 981, 987-88, 999, 1065). One of Green’s many
 nicknames was “Bub Black.” STOWERS DEP. 8-9 (R.149 #2383-84).. FTF extensively promotes gang activity, drug
 dealing, gun violence, and threatens rivals. LEWIS DEP. (in its entirety) (R.145 #943-1142).; 60 Baby music video
 “Wave,” LEWIS DEP. 125-136 (R.145 #1067-78).; LEWIS DEP. EX.J Video 3 (R.168 #3050)
 https://www.youtube.com/watch?v=WrpCPx4h-7o (reference to “Bub Black” at 2:50 to 2:54), LEWIS DEP. 129 (R.145
 #1071); FTF Lewis music video “Charlie,” LEWIS DEP. 136-149 (R.145 #1078-1091); LEWIS DEP. EX.J Video 2


                                                          24
Case: 2:17-cv-00471-GCS-EPD Doc #: 171 Filed: 10/23/18 Page: 27 of 39 PAGEID #: 3202




          Third, Green was intoxicated during the incident. “Drunk persons are generally

 unpredictable” and “heavy intoxication create[s] a more volatile situation,” Marvin v. City of

 Taylor, 509 F.3d 234, 246 (6th Cir. 2007). This was especially true with Green who “had a very

 bad drinking problem,” and would become violent and “physically abusive” when he consumed

 alcohol. GALUSHA-SMITH DEP. 28, 40 (R.144 #843, 855). Green threatened to kill his previous

 girlfriend Alliyah Galusha-Smith between five to ten times while he was under the influence of

 alcohol. Id. at 17, 38 (R.144 #832, 853). Green physically assaulted Galusha-Smith on multiple

 occasions while drunk, including incidents where he smacked, punched, and choked her. Id. at 40

 42-43 (R.144 #855, 857-58). Galusha-Smith testified that during one particularly disturbing

 alcohol-fueled incident, Green “beat me down about a flight of steps. He spit on me, choked me,

 stomped on me.” Id. at 23, 27 (R.144 #838, 842). Green punched and stomped on her face until

 she “blacked out.” Id. at 26 (R.144 #841). “I know it went from me getting pushed down the stairs

 to getting drug back up the stairs and ended with him just choking me and then he spit on me again

 and dropped me and then just left.” Id. at 26-27 (R.144 #841-42). According to Galusha-Smith, “I

 was released from the hospital the same day. Two severely bruised black eyes. My face just looked

 distorted.” Id. at 23 (R.144 #838). During another alcohol-fueled incident, Green threatened to kill

 both Galusha-Smith and her mother by stating, “All right, bitch. I’m going over to kill you. You




 (R.168 #3050) https://www.youtube.com/watch?v=JKeyFQJEnAE (reference to “Bub Black” at 2:22 to 2:36), LEWIS
 DEP. 141-142 (R.145 #1083-84).

 Evidence in the record suggests that Green was affiliated with the Bloods street gang whose territory stretches from
 East 21st Avenue to Duxberry Avenue and thus includes all locations at issue in this case. The territory of the DBlock
 Bloods stretches from 21st Avenue to Duxberry Avenue in the Linden area. RUTLEDGE DEP. 266-267 (R.148 #1924-
 1925). Green also referred to himself as “Bubby Blood” STOWERS DEP. 75-76 (R.149 #2450-51); STOWERS DEP. EX.E
 (R.149-5 #2490), and “Bubby Red.” STOWERS DEP. 8-9 (R.149 #2383-84). Green is shown on a video displaying the
 Bloods gang sign while referring to himself as “Bubby Fucking Red.” RUTLEDGE DEP. 413-414 (R.148 #2071-2072);
 RUTLEDGE DEP. EX.AA-007 (R.148-27 #2350), RUTLEDGE DEP. EX.CC, Video 4 (R.168 #3052); STOWERS DEP. 42-
 46; 75-76 (R.149 #2417-21, 2450-51); STOWERS DEP. EX I (R.168 #3053).



                                                          25
Case: 2:17-cv-00471-GCS-EPD Doc #: 171 Filed: 10/23/18 Page: 28 of 39 PAGEID #: 3203




 will be missed and so will your mother.” Id. at 31, 38-39 (R.144 #846, 853-54). “You will be

 wearing your mother on a shirt.” Id. at 22 (R.144 #837).

        Finally, just two minutes earlier, Green had stepped in front of the GMC, forcing it to stop

 or change direction, and then displayed, pulled and pointed a gun at the vehicle and the Officers.

        While none of these factors lend credence to Lyman’s speculation of the likelihood, or even

 possibility, of Green peacefully responding to a law enforcement effort to confront him, all of

 Green’s actions established the threat he posed to people in the area, to Bare and Rosen, and to

 any other police officers Green encountered.

 II.    STANDARD OF DECISION

        Summary judgment is appropriate “if [Defendants show] that there is no genuine dispute

 as to any material fact and [they are] entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

 Even though the Court must view all of the evidence and draw all reasonable inferences in

 Plaintiff's favor, Plaintiff must still identify specific facts within the record showing there is a

 genuine issue of material fact. See Muncie Power Prods. v. United Techs. Auto., 328 F.3d 870, 873

 (6th Cir. 2003). Not just any dispute of fact will do. The “dispute must present a genuine dispute

 of material fact.” Rogers v. O'Donnell, 737 F.3d 1026, 1030 (6th Cir. 2013) (emphasis in original).

 A fact is “material” only if its resolution “might affect the outcome of the suit under the governing

 law,” and a dispute is “genuine” only if the “evidence presents a sufficient disagreement to require

 submission to a jury.” Anderson v. Liberty Lobby, 477 U.S. 242, 248, 251-52 (1986). The evidence

 with respect to a particular factual dispute cannot be “so one-sided that [Defendants] must prevail

 as a matter of law,” and [Plaintiff] cannot rely upon a “mere existence of a scintilla of evidence in

 support of [her] position.” Id. at 251-52.




                                                   26
Case: 2:17-cv-00471-GCS-EPD Doc #: 171 Filed: 10/23/18 Page: 29 of 39 PAGEID #: 3204




 III.   LAW & ARGUMENT

        Plaintiff has asserted Fourth and Fourteenth Amendment claims against Officers Bare and

 Rosen under 42 U.S.C. § 1983. For the following reasons, Bare and Rosen are entitled to qualified

 immunity and summary judgment for these claims. Qualified immunity shields government

 officials from liability for civil damages under § 1983 insofar as their actions do not violate any

 clearly established statutory or constitutional rights of which a reasonable person would have

 known at the time of the incident. See Pearson v. Callahan, 555 U.S. 223, 231 (2009). Qualified

 immunity “ordinarily applies unless it is obvious that [a] reasonably competent official would have

 concluded that the actions taken were unlawful,” Chappell v. Cleveland, 585 F.3d 901, 907 (6th

 Cir. 2009), and it affords “‘ample room for mistaken judgments’ by protecting ‘all but the plainly

 incompetent or those who knowingly violate the law.’” Hunter v. Bryant, 502 U.S. 224, 229 (1991)

 (quoting Malley v. Briggs, 475 U.S. 335, 343, 341, (1986)). “In a civil suit arising from the use of

 deadly force, immunity should be recognized ‘if officers of reasonable competence could disagree

 on the issue.’” Mullins v. Cyranek, 805 F.3d 760, 765 (6th Cir. 2015) (quoting Malley, 475 U.S. at

 341). Because of the factually particularized nature of the qualified immunity analysis, “‘[e]ach

 defendant’s liability must be assessed individually based on his own actions.’” Pollard v. City of

 Columbus, 780 F.3d 395, 402 (6th Cir. 2015) (quoting Binay v. Bettendorf, 601 F.3d 640, 650 (6th

 Cir. 2010)).

        Plaintiff must demonstrate that the Officers are not entitled to qualified immunity. See

 Chappell, 585 F.3d at 907. Consequently, Plaintiff bears the burden of showing that, when the

 evidence is viewed in her favor: (1) a constitutional right was violated; and (2) that right was

 clearly established at the time of the violation. See id. Because Plaintiff fails to demonstrate either

 prong of this test, she fails to carry her burden. See id. Courts have discretion to decide which of




                                                   27
Case: 2:17-cv-00471-GCS-EPD Doc #: 171 Filed: 10/23/18 Page: 30 of 39 PAGEID #: 3205




 the “two prongs of the qualified immunity analysis should be addressed first in light of the

 circumstances in the particular case at hand.” Pearson, 555 U.S. at 236.

         A.       PLAINTIFF’S FOURTH AMENDMENT CLAIMS FAIL

         Plaintiff argues that the Officers used excessive force against Green in violation of the

 Fourth Amendment. 10 However, the Officers are entitled to judgment because their use of force

 was reasonable under the Fourth Amendment and are also entitled to qualified immunity because

 they did not violate any clearly established constitutional right.

         The Fourth Amendment guarantees the right to be free from unreasonable seizures, and

 includes the right to be free from excessive force. See Graham v. Connor, 490 U.S. 386, 388

 (1989). An “objective reasonableness” standard governs whether an officer’s particular use of

 force was excessive, see id., and deadly force is objectively reasonable when an officer “has

 probable cause to believe that the suspect poses a threat of serious physical harm, either to the

 officer or others...” Tennessee v. Garner, 471 U.S. 1, 11 (1985). The objective reasonableness test

 “requires careful attention to the facts and circumstances of each particular case, including …

 whether the suspect poses an immediate threat to the safety of the officers or others.” Graham, 490

 U.S. at 396. The officer’s conduct is to be “judged from the perspective of a reasonable officer on

 the scene, rather than with the 20/20 vision of hindsight.” Id. Because “police officers are often

 forced to make split-second judgments—in circumstances that are tense, uncertain, and rapidly

 evolving—about the amount of force that is necessary in a particular situation,” id. at 396–97,

 courts “must avoid substituting [their] personal notions of proper police procedure for the



 10
   See COMPL. ¶¶ 188-194 (DOC.1, PAGE ID #: 29-30). Plaintiff also references the Fourteenth Amendment in her
 excessive force claim. The Fourteenth Amendment protects pretrial detainees from the use of excessive force, but it
 does not apply to claims arising from an arrest. Aldini v. Johnson, 609 F.3d 858, 865 (6th Cir. 2010). Rather, the
 Fourth Amendment governs claims of excessive force occurring “in the course of an arrest or other seizure of the
 plaintiff,” as well as claims arising from a stop. Id.



                                                         28
Case: 2:17-cv-00471-GCS-EPD Doc #: 171 Filed: 10/23/18 Page: 31 of 39 PAGEID #: 3206




 instantaneous decision of the officer at the scene.” Smith v. Freland, 954 F.2d 343, 347 (6th Cir.

 1992). That is, courts “must never allow the theoretical, sanitized world of [their] imagination to

 replace the dangerous and complex world that policemen face every day.” Id. “After all, ‘what

 constitutes reasonable action may seem quite different to someone facing a possible assailant than

 to someone analyzing the question at leisure.’” Mullins, 805 F.3d at 766 (quoting Dickerson v.

 McClellan, 101 F.3d 1151, 1163 (6th Cir. 1996)).

        To determine whether a suspect presents an imminent danger to officers or the public at

 the time the officers use deadly force requires an analysis of both the moments before the shots

 were fired and the prior interactions between the suspect and the Officers. See Latits v. Phillips,

 878 F.3d 541, 548. (6th Cir. 2017). The Court may consider only the facts that were knowable to

 the Officers at the time of the incident. White v. Pauly, 137 S. Ct. 548, 550 (2017) (per curiam).

        Given the facts of this case, a reasonable officer would have probable cause to believe that

 Green posed a threat of death or serious physical injury to Rosen and Bare. Green stood in the

 middle of the street and confronted the Officers as they drove on East 26th. When Officer Rosen

 drove around and past him, Green displayed, pulled, and pointed a gun at the Officers. Less than

 two minutes later, Green stood in the middle of the street and again confronted the Officers as they

 drove on Duxberry. Green’s hands were in his waistband, from where he had displayed and pulled

 the gun in the earlier encounter. Green then pulled and pointed his gun and opened fire at Officer

 Rosen. Green fired multiple bullets directly at Officer Rosen. Officer Bare fired his shots as Green

 was pointing his weapon and firing at Officer Rosen. Green could have turned his firearm from

 Rosen to Bare in 12/100ths of a second. It was reasonable for the Officers to use deadly force to

 stop Green from shooting and killing them during this tense, uncertain, and rapidly evolving

 incident.




                                                 29
Case: 2:17-cv-00471-GCS-EPD Doc #: 171 Filed: 10/23/18 Page: 32 of 39 PAGEID #: 3207




        Of course, “[w]hen a person aims a weapon in a police officer’s direction, that officer has

 an objectively reasonable basis for believing that the person poses a significant risk of serious

 injury or death.” Greathouse v. Couch, 433 F. App’x 370, 373 (6th Cir. 2011). “Time and time

 again, [the Sixth Circuit has] rejected Fourth Amendment claims…when the officers used deadly

 force only after the suspects had aimed their guns at the officers or others.” Presnall v. Huey, 657

 Fed. Appx. 508, 512 (6th Cir. 2016) citing Boyd v. Baeppler, 215 F.3d 594, 598, 604 (6th Cir.

 2000); Estate of Sowards v. City of Trenton, 125 F. App’x 31, 34, 38-39 (6th Cir. 2005); Whitlow

 v. City of Louisville, 39 F. App’x 297, 300, 306 (6th Cir. 2002). Moreover, a “police officer need

 not wait for a suspect to open fire on him, much less wait for the suspect to actually hit him, before

 the officer may fire back.” Greathouse, 433 Fed. App’x at 373 (citing Sowards, 125 Fed App’x at

 38–39; Boyd, 215 F.3d at 599–600). “Whether [a suspect] shot first or did not fire the gun at all is

 immaterial to whether the officers’ actions were reasonable under the circumstances. The issue is

 whether [the suspect] threatened the officers with the gun at close range such that they were

 justified in using deadly force in self-defense.” Sowards, 125 Fed App’x at 38 citing Boyd, 215

 F.3d at 600 (“That the defendants did not see or hear Boyd fire the weapon does not affect whether

 the police officers, acting reasonably under the circumstances known to them, acted in defense of

 their own safety and the safety of [others] through the use of deadly force.”).

        The Officers also did not have to wait for Green to raise his weapon before employing

 deadly force. See Thornton v. City of Columbus, 727 Fed. App’x. 829, 838, (6th Cir. 2018) citing

 Anderson v. Russell, 247 F.3d 125, 131 (4th Cir. 2001) (“[A]n officer does not have to wait until

 a gun is pointed at the officer before the officer is entitled to take action.”). Relatedly, the Sixth

 Circuit has recently rejected a “categorical rule that force can only be reasonable if a suspect raises

 his gun.” Thomas v. City of Columbus, 854 F.3d 361, 366 (6th Cir. 2017).




                                                   30
Case: 2:17-cv-00471-GCS-EPD Doc #: 171 Filed: 10/23/18 Page: 33 of 39 PAGEID #: 3208




         As stated above, Michael Lyman, presented by Plaintiff as a “police procedures” expert,

 accepts, for purposes of his opinion, that Green posed a risk of serious physical harm to the Officers

 at the moment that they used deadly force at Duxberry and Ontario. LYMAN DEP. 78-79 (R.146

 #1470-71). Lyman is not critical of the Officers’ decisions to use deadly force at the moment their

 shots were fired. Instead, Lyman opines that once the Officers turned onto Duxberry Avenue, they

 made tactical, practical, and procedural errors that ultimately led to their use of lethal force, and

 that is what made their use of lethal force “unreasonable.” Specifically, Lyman opines that Rosen

 and Bare should not have approached Green once they saw him on Duxberry Avenue. According

 to Lyman, “it is likely, if not certain, that had a marked unit been the first unit to drive up and

 encounter Henry Green, any use of deadly force would have been avoided because Green would

 have known that the encounter was an official police action.” LYMAN DEP. 46-47 (R.146 #1438-

 39).

         The substance of Lyman’s opinion regarding tactical decisions, and thus Plaintiff’s

 argument, has been specifically rejected by both the United States Supreme Court and the Sixth

 Circuit. 11 Plaintiff “cannot establish a Fourth Amendment violation based merely on bad tactics

 that result in a deadly confrontation that could have been avoided.” Rucinski v. Cnty. of Oakland,

 655 Fed. Appx. 338, 343 6th Cir. 2016) (quoting San Francisco v. Sheehan, 135 S. Ct. 1765, 1777

 (2015)). Rather, courts must consider the officers’ reasonableness under the circumstances they

 faced at the time they decided to use force. See Livermore v. Lubelan, 476 F.3d 397, 406 (6th Cir.

 2007) (describing the so-called “segmented analysis” this circuit uses to analyze use-of-force

 claims). Courts may not scrutinize whether it was reasonable for officers “to create the


 11
    Lyman’s avoidable-equals-unreasonable standard has no support from any legal authority and directly contradicts
 the long-held standard against judging an officer’s conduct with safe and leisurely hindsight. See Graham, 490 U.S.
 at 396; Mullins, 805 F.3d at 766; Dickerson, 101 F.3d 1151, 1163; Smith, 954 F.2d 343, 347.



                                                         31
Case: 2:17-cv-00471-GCS-EPD Doc #: 171 Filed: 10/23/18 Page: 34 of 39 PAGEID #: 3209




 circumstances.” Id. Even a reckless approach to the scene will not necessarily render a later use-

 of-force decision unreasonable. See Chappell, 585 F.3d at 915–16; Thomas, 854 F.3d 365.

 According to the Sixth Circuit:

                  …we cannot, as [the plaintiff] urges, find a constitutional violation
                  based on how [the officer] approached the crime scene. Arguably,
                  [the officer’s] decisions to rush toward the apartment without
                  backup violated Columbus Police Department procedures.
                  Arguably, his violations increased the likelihood that [the officer]
                  might have to use force. But those decisions were not seizures. Their
                  reasonableness is not at issue.

 Thomas, 854 F.3d at 365.

         To be clear, the Officers deny making any tactical misjudgments, errors, or mistakes. This

 incident was caused solely by Green’s criminal and violent behavior. Green displayed, pulled, and

 pointed a gun at the Officers on East 26th Avenue. The Officers intended to address Green’s

 criminal threat as well as the danger he presented to other drivers or persons in the vicinity by

 getting eyes on Green to make sure that he was taken into custody as soon as possible, ideally by

 the uniformed personnel who would be responding to Officer Rosen’s radio call. 12 As the GMC

 approached on Duxberry, it was Green who escalated the incident by standing in the middle of

 Duxberry Avenue with his hands in his waistband area from where he had pulled out his gun a

 minute earlier on East 26th Avenue, posing a serious deadly threat. But even if Lyman’s opinion

 regarding the Officers’ approach were taken as true for purposes of this motion, there is still no

 dispute that the Officers acted reasonably under the circumstances at the moment they fired their

 weapons.




 12
    As noted by the Ohio Supreme Court, “no other public employee faces the potential danger, violence or unique
 statutory responsibilities a law-enforcement officer faces. Not only does Ohio law require an officer to arrest and
 detain a person who is violating the law, O.R.C. 2935.03(A)(1), it also subjects that officer to potential criminal
 liability for negligently failing to do so, R.C. 2921.44(A)(2).” Argabrite v. Neer, 149 Ohio St. 3d 349, 353 (2016).



                                                         32
Case: 2:17-cv-00471-GCS-EPD Doc #: 171 Filed: 10/23/18 Page: 35 of 39 PAGEID #: 3210




            Based on the foregoing, the Officers’ reaction was objectively reasonable, and they did not

 violate any clearly established constitutional right. They are entitled to qualified immunity and

 summary judgment on Plaintiff's federal excessive force claims.

            B.      PLAINTIFF’S EQUAL PROTECTION CLAIMS FAIL

            Plaintiff also alleges that the Officers racially discriminated against Green in violation of

 the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution.13

 “The Equal Protection Clause of the Fourteenth Amendment provides citizens a degree of

 protection independent of the Fourth Amendment protection against unreasonable searches and

 seizures.” United States v. Avery, 137 F.3d 343, 352 (6th Cir. 1997). An officer’s discriminatory

 motivations for pursuing a course of action can give rise to an Equal Protection claim, even where

 there are sufficient objective indicia of suspicion to justify the officer’s actions under the Fourth

 Amendment. Whren v. United States, 517 U.S. 806, 813 (1996). A plaintiff can demonstrate a

 violation of the Equal Protection Clause by showing that he was subjected to unequal treatment

 based upon his race or ethnicity during the course of an otherwise lawful stop. See Farm Labor

 Org. Comm. v. Ohio State Highway Patrol, 308 F.3d 523, 533 (6th Cir. 2002).

            Green’s race played no role whatsoever in any of the Officers’ actions. BARE AFF. ¶ 46

 (R.153 #2678); ROSEN AFF. ¶ 46 (R.162 #2880). The bare assertion of the race of Green does not

 establish an Equal Protection claim. The Officers attempted to take Green into custody to address

 his criminal threat as well as the danger he presented to other drivers or persons in the vicinity. 14

 They used deadly force to stop Green from shooting and killing them. No evidence in this case



 13
      See COMPL. ¶¶ 195-203 (DOC.1, PAGE ID #: 30-31).
 14
   Both Rutledge and Green are African-American males and approximately the same age. RUTLEDGE DEP. 186 (R.148
 #1844). Even Rutledge thought that the officers were focused on Green and not on Rutledge because Green had a gun.
 Id. at 185-187 (R.148 #1843-45).



                                                         33
Case: 2:17-cv-00471-GCS-EPD Doc #: 171 Filed: 10/23/18 Page: 36 of 39 PAGEID #: 3211




 supports Plaintiff’s Equal Protection claims. The Officers are entitled to qualified immunity and

 to summary judgment on Plaintiff’s Equal Protection claims.

            C.      PLAINTIFF’S STATE-LAW CLAIMS FAIL

            Plaintiff has also asserted Ohio state-law claims against the Officers for wrongful death,15

 assault, and battery. 16 O.R.C. 2125.02(A)(1) permits the recovery by a personal representative for

 the wrongful death of a decedent when the death of a person is caused by wrongful act, neglect, or

 default which would have entitled the party injured to maintain an action and recover damages

 under O.R.C. 2125.01. Jacobson v. Kaforey, 149 Ohio St. 3d 398, 417 (2016). The tort of assault

 is defined as the willful threat or attempt to harm or touch another offensively, which threat or

 attempt reasonably places the other in fear of such contact. Smith v. John Deere Co., 83 Ohio App.

 3d 398, 406 (Ohio App. 10th Dist, 1993). The tort of battery exists when a person acts with the

 intent to cause a harmful or offensive contact and such a harmful contact actually results. Love v.

 City of Port Clinton, 37 Ohio St. 3d 98, 99 (1988). “Officers are privileged to commit battery when

 making a lawful arrest, but the privilege is negated by the use of excessive force.” Alley v.

 Bettencourt, 134 Ohio App.3d 303, 313 (Ohio App. 4th Dist.1999).

            Plaintiff’s wrongful death, assault, and battery claims fail because the Officers acted

 lawfully and reasonably during the incident. Furthermore, because Officers Rosen and Bare

 behaved reasonably under the circumstances, statutory immunity shields them from Plaintiff’s

 state-law claims for the same reasons qualified immunity shields them from the undue-force claim.

 See Wilkerson v. City of Akron, 2018 U.S. App. LEXIS 28934, *15, 2018 FED App. 0232p (6th

 Cir.), 9; Chappell, 585 F.3d at 916 n.3. Pursuant to O.R.C. § 2744.03(A)(6), City employees are



 15
      See COMPL. ¶¶ 180-187 (DOC.1, PAGE ID #: 27-29).
 16
      See COMPL. ¶¶ 204-210 (DOC.1, PAGE ID #: 32-33).



                                                         34
Case: 2:17-cv-00471-GCS-EPD Doc #: 171 Filed: 10/23/18 Page: 37 of 39 PAGEID #: 3212




 statutorily immune from tort liability unless: (a) their acts or omissions were manifestly outside

 the scope of their employment or official responsibilities; (b) their acts or omissions were with

 malicious purpose, in bad faith, or in a wanton or reckless manner; or (c) civil liability is expressly

 imposed upon them by some other section of the Ohio Revised Code. The statute creates a

 presumption of immunity, and Plaintiff must provide sufficient evidence to rebut it with one of

 those three statutory immunity exceptions. See Cook v. Cincinnati, 103 Ohio App. 3d 80, 90 (Ohio

 App. 1st Dist., 1995).

        Because the Officers were acting within the course and scope of their employment and

 official responsibilities at all relevant times, O.R.C. § 2744.03(A)(6)(a) does not apply. O.R.C. §

 2744.03(A)(6)(c) does not apply because there is no provision of the Ohio Revised Code that

 would otherwise impose liability upon the Officers for the conduct about which Plaintiff

 complains. Finally, the same facts that support the Officers’ reasonableness of their conduct also

 support the absence of malice, bad faith, wantonness, or recklessness under O.R.C. §

 2744.03(A)(6)(b). See Pollard, 780 F.3d at 404. Because none of these three immunity exceptions

 applies to Plaintiff's state-law claims, the Officers are statutorily immune from tort liability. For

 all of the foregoing reasons, Officers Bare and Rosen are entitled to summary judgment on

 Plaintiff’s state-law claims.




                                                   35
Case: 2:17-cv-00471-GCS-EPD Doc #: 171 Filed: 10/23/18 Page: 38 of 39 PAGEID #: 3213




 IV.    CONCLUSION

        For the reasons stated above, Defendants Jason Bare and Zachary Rosen jointly and

 respectfully ask this Court for an order granting them summary judgment and dismissing all claims

 asserted against them with prejudice.

                                             Respectfully submitted,

                                             /s/ Westley M. Phillips
                                             Westley M. Phillips (0077728) - LEAD
                                             Timothy J. Mangan (0025430)
                                             Andrew D.M. Miller (0074515)
                                             Assistant City Attorneys
                                             CITY OF COLUMBUS, DEPARTMENT OF LAW
                                             ZACH KLEIN, CITY ATTORNEY
                                             77 North Front Street, Columbus, Ohio 43215
                                             (614) 645-7385 / (614) 645-6949 (fax)
                                             wmphillips@columbus.gov
                                             tjmangan@columbus.gov
                                             admmiller@columbus.gov
                                             Attorneys for Defendants




                                                36
Case: 2:17-cv-00471-GCS-EPD Doc #: 171 Filed: 10/23/18 Page: 39 of 39 PAGEID #: 3214




                                  CERTIFICATE OF SERVICE

        I hereby certify that, on October 23, 2018, I electronically filed the foregoing with the

 Clerk of the Court by using this Court's e-Filing System, which will send a notice of this electronic

 filing to the following individuals:

  Sean L. Walton (0088401)
  Chanda L. Brown (0081076)
  WALTON + BROWN, LLP
  395 E. Broad St. Suite 200
  Columbus, Ohio 43215
  Telephone: (614) 636-3476
  Facsimile: (614) 636-3453 (fax)
  swalton@waltonbrownlaw.com
  cbrown@waltonbrownlaw.com

  Attorneys for Plaintiff

                                               /s/ Westley M. Phillips
                                               Westley M. Phillips (0077728)




                                                  37
